               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

WAYNE L. SPRAUVE,                   )
                                    )
              Plaintiff,            )
                                    )
              v.                    )     Civil No. 1999-02
                                    )
ARNOLD MASTROMONICO and MARIA       )
MASTROMONICO,                       )
                                    )
              Defendants.           )
                                    )

ATTORNEYS:

Wayne L. Sprauve, Esq.
Christiansted, VI
     Pro se plaintiff,

John H Benham, III, Esq.
St. Thomas, VI
     For Arnold and Maria Mastromonico.

                                ORDER

GÓMEZ, J.

     Before the Court is the motion of Wayne L. Sprauve

(“Sprauve”) entitled “Petition for Reinstatement and to Vacate

Order of July 21, 1999” (the “motion to vacate”). In his motion

to vacate, Sprauve asks this Court to vacate its July 21, 1999,

Order and reinstate him to the Bar of the District Court of the

Virgin Islands.

                  I.   FACTUAL AND PROCEDURAL HISTORY

     Much of the factual and procedural history of this case is

reported at Sprauve v. Mastromonico, 86 F. Supp. 2d 519 (D.V.I.
Sprauve v. Mastromonico
Civil No. 99-02
Order
Page 2

1999). Because the Court writes only for the parties, the Court

recites only those facts necessary to reach its decision.

      This case stems from a contract dispute between Sprauve and

Arnold and Maria Mastromonico (the “Mastromonicos”). During the

course of the litigation, Sprauve made alleged misrepresentations

to the District Court and allegedly willfully and repeatedly failed

to attend scheduled depositions. On June 2, 1999, the District

Court ordered Sprauve to appear before the District Court on July

16, 1999, to show cause why he should not be held in contempt for

those actions (the “July 2, 1999, Show Cause Order”).

      The   Court   provided   Sprauve   with   advance   notice   of   the

allegations against him and the consequences if those allegations

were determined to be well-founded. Sprauve v. Mastromonico, 86 F.

Supp. 2d at 525 n.23. Indeed, the Court specifically advised the

plaintiff of the possibility of suspension or disbarment. Id.

      When Sprauve did not appear at the July 16, 1999, hearing,

the Court found him in civil contempt. On July 19, 1999, the Court

held a show cause hearing. At that hearing, Sprauve had the

opportunity to respond to each allegation in the June 2, 1999,

Show Cause Order. To accommodate an ongoing civil trial, the July

19, 1999, hearing was continued to July 21, 1999.

      On July 21, 1999, Judge Thomas Moore rendered a decision from

the bench disbarring Sprauve from practice before the District
Sprauve v. Mastromonico
Civil No. 99-02
Order
Page 3

Court of the Virgin Islands for numerous violations of the rules

of professional conduct. On August 12, 1999, the Court entered an

order nunc pro tunc to July 21, 1999, (the “Moore decision”) and

a   memorandum   opinion    memorializing   the   reasons   for   Sprauve’s

disbarment.

      Sprauve now moves, pursuant to Federal Rule of Civil Procedure

60(b), to vacate the Moore decision.

                               II. DISCUSSION

      “Rule 60(b) allows a party to seek relief from a final

judgment, and request reopening of his case, under a limited set

of circumstances[.]” Gonzalez v. Crosby, 545 U.S. 524, 528

(2005). Federal Rule of Civil Procedure 60 (“Rule 60”) in

pertinent part provides:

      (b) Grounds for Relief from a Final Judgment, Order, or
      Proceeding. On motion and just terms, the court may
      relieve a party or its legal representative from a final
      judgment, order, or proceeding for the following
      reasons:

      (1) mistake,        inadvertence,   surprise,   or    excusable
      neglect;

      (2) newly discovered evidence that, with reasonable
      diligence, could not have been discovered in time to
      move for a new trial under Rule 59(b);

      (3) fraud (whether previously called intrinsic               or
      extrinsic), misrepresentation, or misconduct by              an
      opposing party;

      (4) the judgment is void;
Sprauve v. Mastromonico
Civil No. 99-02
Order
Page 4

      (5) the judgment has been satisfied, released, or
      discharged; it is based on an earlier judgment that has
      been reversed or vacated; or applying it prospectively
      is no longer equitable; or

      (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b).

      The time within which a motion to vacate a judgment must

be filed is outlined in Rule 60(c):

      (c) Timing and Effect of the Motion.

      (1) Timing. A motion under Rule 60(b) must be made within
      a reasonable time—and for reasons (1), (2), and (3) no
      more than a year after the entry of the judgment or order
      or the date of the proceeding.

Fed. R. Civ. P. 60(c).

      What constitutes a “reasonable time” under Rule 60(c)(1)

depends on the circumstances of each case. Delzona Corp. v.

Sacks, 265 F.2d 157, 159 (3d Cir. 1959). “A court considers many

factors, including finality, the reason for delay, the practical

ability for the litigant to learn of the grounds relied upon

earlier, and potential prejudice to other parties.” In re Diet

Drugs Prod. Liab. Litig., 383 F. App’x 242, 246 (3d Cir. 2010).

Relief under Rule 60(b)(6) is extraordinary because it can be

given for “any other reason justifying relief” and is not

subject to an explicit time limit. Coltec Indus. Inc. v.

Hobgood, 280 F.3d 262, 273 (3d Cir. 2002). Although a motion for

relief under Rule 60(b)(6) “is not limited by any strictly
Sprauve v. Mastromonico
Civil No. 99-02
Order
Page 5

defined time period,” that catch-all provision “is not intended

as a means by which the time limitations of [Rule] 60(b)(1-3)

may be circumvented.” Stradley v. Cortez, 518 F.2d 488, 493 (3d

Cir. 1975).

                              III. ANALYSIS

      In his motion to vacate, Sprauve indicates that pursuant to

Federal Rule of Civil Procedure 60(b) (“Rule 60”) he seeks

vacatur of the Moore decision. Sprauve argues that the Moore

decision should be vacated due to a multitude of alleged

procedural defects in the show cause proceedings. Significantly,

Sprauve filed his motion to vacate more than 19 years after the

Moore decision was entered.

      To the extent Sprauve seeks relief for one of the reasons

outlined in Rule 60(b)(1)-(3), that relief may only be available

if his motion was made within one year of (1) the entry of the

Moore decision or (2) the date of the proceeding. See Fed. R.

Civ. P. 60(c)(1); see also Burtch v. Milberg Factors, Inc., 662

F.3d 212, 230 n.7 (3d Cir. 2011); Moolenaar v. Gov't of V.I.,

822 F.2d 1342, 1346 n.5 (3d Cir. 1987). Sprauve’s motion easily

exceeded the one-year limit. Thus, for example, if Sprauve

asserts fraud, mistake, neglect, or newly discovered evidence as

a basis for vacatur, his claim is untimely.
Sprauve v. Mastromonico
Civil No. 99-02
Order
Page 6

      As more than one year has passed since the entry of the

Moore decision, Sprauve’s motion may be timely if the Moore

decision has been satisfied or there is some other reason that

justifies vacatur. The only limitation on such a petition is

that it be made within a reasonable time. Presumably, one year

is not the outer limit within which a reasonable time is

defined. At the same time, where, as here, procedural

deficiencies form the basis for Rule 60 relief, and such

deficiencies were apparent at the time of judgment, the Court is

unaware of any court finding a delay as long as Sprauve’s to be

reasonable. See, e.g., In re Olick, 311 Fed. App’x 529, 532 (3d

Cir. 2008) (finding that the district court did not abuse its

discretion in holding that a ten month delay was not a

“reasonable time” where the claims presented were available at

the time the order was entered); Martinez-McBean v. Gov’t of

V.I., 562 F.2d 908, 913 n.7 (3d Cir. 1977) (doubting that 2.5-

year delay would comply with the “reasonable time” requirement

even if the case involved “extraordinary circumstances and the

record contained sufficient evidence thereof”); see also Smalis

v. Huntingdon Bank (In re Smalis), 739 F. App’x 142, 143-44 (3d

Cir. 2018) (finding that a Rule 60 motion, filed ten years after

the entry of a bankruptcy order was unreasonably belated for

purposes of Rules 60(b)(5)-(6)).
Sprauve v. Mastromonico
Civil No. 99-02
Order
Page 7

      With respect to a motion under Rule 60(b)(4), the Third

Circuit has explained that

      no passage of time can transmute a nullity into a binding
      judgment, and hence there is no time limit for such a
      motion. It is true that the text of the rule dictates
      that the motion will be made within a ‘reasonable time.’
      See Fed. R. Civ. Proc. 60(b). However, nearly
      overwhelming authority exists for the proposition that
      there are no time limits with regards to a challenge to
      a void judgment because of its status as a nullity[.]

United States v. One Toshiba Color TV, 213 F.3d 147, 157 (3d

Cir. 2000) (en banc). As the time limits of Rule 60(c)(1) do not

necessarily apply to motions under Rule 60(b)(4), Sprauve’s

motion to vacate could be considered if the Moore decision was

void.

      Courts have found judgments to be void where the judgment

“is one which, from its inception, was a complete nullity and

without legal effect.” In re James, 940 F.2d 46, 52 (3d Cir.

1991). A judgment is not void merely because it is erroneous or

based upon precedent that is later deemed to be incorrect.

Marshall v. Bd. of Ed., 575 F.2d 417, 422 (3d Cir. 1978).

Instead, a judgment may be deemed void and subject to relief

under Rule 60 (b) (4), “if the court that rendered it lacked

jurisdiction of the subject matter or the parties or entered ‘a

decree which is not within the powers granted to it by the

law.’” Id. (citations omitted); see, e.g., Kalb v. Feuerstein,
Sprauve v. Mastromonico
Civil No. 99-02
Order
Page 8

308 U.S. 433, 438-40 (1940) (state judgment in violation of

automatic bankruptcy stay void); Raymark Indus., Inc. v. Lai,

973 F.2d 1125, 1132 (3d Cir. 1992) (same). Thus, the scope of

what constitutes a void judgment is narrow. Page v. Schweiker,

786 F.2d 150, 159 (3d Cir. 1986). “Only in the rare instance of

a clear usurpation of power will a judgment be void.” Page, 786

F.2d at 160 (quoting Lubben v. Selective Serv. Sys. Local Bd.,

453 F.2d 645, 649 (1st Cir. 1972)).

      In “the rare instance where a judgment is premised either

on a certain type of jurisdictional error or on a violation of

due process that deprives a party of notice or the opportunity

to be heard,” a judgment may be found void. United Student Aid

Funds, Inc. v. Espinosa, 559 U.S. 260, 261 (2010). As a general

matter, the Third Circuit has held that the entry of a default

judgment without proper service of a complaint renders that

judgment void. See Gold Kist, Inc. v. Laurinburg Oil Co., Inc.,

756 F.2d 14, 19 (3d Cir. 1985); see also United States v. One

Toshiba Color TV, 213 F.3d at 156 (finding a prior forfeiture

proceeding that violated notice requirements to be void).

      Here, the violations with which Sprauve was charged were

made known to Sprauve well in advance of the July 19, 1999,

hearing. Additionally, Sprauve had an opportunity to be heard.

The Court is unaware of any authority where, as here, arguable
Sprauve v. Mastromonico
Civil No. 99-02
Order
Page 9

procedural defects not amounting to a deprivation of notice or

the opportunity to be heard have led to a conclusion that the

judgment is void.

      Finally, it is undisputed that district courts have the

inherent authority to suspend or disbar attorneys practicing

before them. See, e.g., In re Snyder, 472 U.S. 634, 643 (1985)

(“Courts have long recognized an inherent authority to suspend

or disbar lawyers. This inherent power derives from the lawyer’s

role as an officer of the court which granted admission.”)

(citations omitted); In re Surrick, 338 F.3d 224, 230 (3d Cir.

2003) (noting that “individual district courts, ‘like

all federal courts, ha[ve] the power both to prescribe

requirements for admission to practice before that court and

to discipline attorneys’ who appear before them”) (alterations

in original) (citations omitted). Indeed, “[t]here is little

question but that district courts have the authority to

supervise and discipline the conduct of attorneys who appear

before them. This includes the inherent authority to suspend

or disbar lawyers, provided such power is exercised within the

parameters of due process.” In re Surrick, 338 F.3d at 231 (3d

Cir. 2003) (alterations in original) (internal quotation marks

omitted) (citations omitted). “It is well settled that an

‘elementary and fundamental requirement of due process in any
Sprauve v. Mastromonico
Civil No. 99-02
Order
Page 10

proceeding which is to be accorded finality is notice reasonably

calculated, under all the circumstances, to apprise interested

parties of the pendency of the action and afford them an

opportunity to present their objections.’” Nu-Look Design, Inc.

v. C.I.R., 356 F.3d 290, 295 (3d Cir. 2004) (quoting Mullane v.

Central Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950)).

Because Sprauve was afforded notice and an opportunity to be

heard, it is difficult to see how Sprauve’s suspension suffered

for want of due process.

      In sum, Sprauve’s motion provides no basis on which this

Court could conclude that his motion is timely or that he is

otherwise entitled to the relief that he seeks.1 Accordingly, the

Court will deny Sprauve’s motion for Rule 60(b) relief.

      Significantly, Sprauve is not without options for seeking

reinstatement. Local Rule of Civil Procedure 83.2 in pertinent

part provides:

      (1) After Disbarment or Suspension. An attorney suspended
      or disbarred may not resume practice until reinstated by
      order of this Court.

      (2) Hearing on Application. Petitions for reinstatement by
      an attorney who has been disbarred or suspended under this
      rule shall be filed with the Chief Judge of the Court who
      shall schedule the matter for consideration by the active
      district judges of this Court within thirty (30) days from
      receipt of the petition. In considering the petition for
      reinstatement, the active district judges shall enter the

1 It is also worth noting that Sprauve has not provided any reason for the 19-
year delay in bringing this motion.
Sprauve v. Mastromonico
Civil No. 99-02
Order
Page 11

      order they deem appropriate. In considering the petition
      for reinstatement, the Court may schedule a hearing.

      (3) The petitioner shall have the burden of demonstrating
      by clear and convincing evidence that the petitioner has
      the moral qualifications, competency and learning in the
      law required for admission to practice before this Court
      and that resumption of the practice of law will not be
      detrimental to the integrity of the bar, the administration
      of justice, or undermine the public interest.

      (4) Conditions of Reinstatement. If the petitioner is found
      unfit to resume the practice of law, the petition shall be
      dismissed. If the petitioner is found fit to resume the
      practice of law, the judgment shall reinstate the
      petitioner, provided that the judgment may make
      reinstatement conditional upon the payment of all or part
      of the costs of the proceedings and upon the making of
      partial or complete restitution to parties harmed by the
      petitioner whose conduct led to the suspension or
      disbarment. This list is not intended to be exhaustive.

LRCi 83.2(k).

      The premises considered, it is hereby

      ORDERED that Sprauve’s motion to vacate (ECF No. 134) is

DENIED; and it is further

      ORDERED that the Clerk of Court shall forward a copy of

this order to Chief Judge Wilma A. Lewis.



                                    S\
                                         CURTIS V. GÓMEZ
                                         District Judge
